

Exhibit 10.19


Director Fee Arrangements


Fees for the non-employee directors of ITLA Capital Corporation (the “Company”)
for 2007 will continue to be $1,000 per Board or board committee meeting
attended, plus a monthly retainer of $2,250. In addition, Preston Martin, the
Chairman of the Audit Committee, will receive an annual retainer of $15,000 for
his service in that capacity. Individual directors may also receive honorariums
for additional work performed on behalf of the Company. The honorariums paid to
directors for 2006 were as follows: (i) an honorarium of $5,000 to Director
Robert Reed for his active assistance with legislative matters; (ii) an
honorarium of $5,000 to Director Jeffrey Lipscomb for his Chairmanship of the
Compensation Committee and active assistance with compensation matters; and
(iii) an honorarium of $15,000 to Director Hirotaka Oribe for his extensive work
with the Executive Committee and large loan approval process.











